Exhibit 10.2

 

Executive Change-in-Control Severance
Agreement for Keith Calder

 

Walter Energy, Inc.

 

Adopted:  March 2, 2011

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

 

 

Article 1. Definitions

 

1

 

 

 

Article 2. Severance Benefits

 

5

 

 

 

Article 3. Form and Timing of Severance Benefits

 

9

 

 

 

Article 4. Noncompetition and Confidentiality

 

10

 

 

 

Article 5. Claw-Back

 

11

 

 

 

Article 6. The Company’s Payment Obligation

 

12

 

 

 

Article 7. Legal Remedies

 

12

 

 

 

Article 8. Successors

 

13

 

 

 

Article 9. Miscellaneous

 

13

 

--------------------------------------------------------------------------------


 

Walter Energy, Inc.
Executive Change-in-Control Severance Agreement

 

THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made and entered into
this 2nd day of March, 2011, by and between Walter Energy, Inc. (the “Company”),
a Delaware corporation, and Keith Calder (the “Executive”), and will be
effective as of the date the Executive’s employment with the Company commences.

 

WHEREAS, effective as of the date of the consummation of the transactions
contemplated by the Arrangement Agreement, dated December 2, 2010 between the
Company and Western Coal Corp., the Executive will commence employment with the
Company and will possess considerable experience and knowledge of the business
and affairs of the Company concerning its policies, methods, personnel and
operations; and

 

WHEREAS, the Company is desirous of assuring, insofar as possible, that it will
have the benefit of the Executive’s services; and the Executive is desirous of
having such assurances; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its shareholders;
and

 

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control will be considered by the Executive objectively and with
reference only to the business interests of the Company and its shareholders;
and

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable assurances, as provided
in this Agreement, against altered conditions of employment which could result
from any such Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

Article 1. Definitions

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

(a)                           “Agreement” means this Executive Change-in-Control
Severance Agreement, as it may be amended from time to time.

 

(b)                          “Base Salary” means “Base Salary” as defined in the
Employment Letter Agreement.

 

(c)                            “Board” means the Board of Directors of the
Company.

 

1

--------------------------------------------------------------------------------


 

(d)                           “Cause” shall be determined solely by the
Committee in the exercise of good faith and reasonable judgment, and shall mean
the occurrence of any one or more of the following:

 

(i)                           willful and continued refusal to perform the
duties of the Executive’s position (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness);

 

(ii)                        the Executive’s conviction or guilty plea of a
felony involving fraud or dishonesty;

 

(iii)                     theft or embezzlement by the Executive of property
from the Company; or

 

(iv)                    fraudulent preparation by the Executive of financial
information of the Company or any subsidiary or affiliate.

 

(e)                            “Change in Control” of the Company shall mean the
occurrence of any one or more of the following events:

 

(i)                           A change in the effective control of the Company,
which occurs only on either of the following dates:

 

(A)                  The date any Person or Group (other than the Company, any
Subsidiary of the Company or any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, such
Subsidiary or such proportionately owned corporation), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
any such Person or Group) ownership of stock of the Company representing more
than thirty percent (30%) of the total voting power of the stock of the Company;
or

 

(B)                   The date a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election;

 

provided that, in any event, the transaction must constitute a “change in the
effective control” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
Section 1.409A-3(i)(5)(vi).

 

(ii)                        The date any Person or Group (other than the
Company, any Subsidiary of the Company or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, such Subsidiary or such

 

2

--------------------------------------------------------------------------------


 

proportionately owned corporation) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) all or substantially all of the Company’s assets; provided that the
transaction must constitute a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A(a)(2)(A)(v) of
the Code and Treasury Regulation Section 1.409A-3(i)(5)(vii).

 

(f)                              “Code” means the Internal Revenue Code of 1986,
as amended.

 

(g)                           “Committee” means the Compensation and Human
Resources Committee of the Board, or, if no Compensation and Human Resources
Committee exists, then the full Board, or a committee of Board members, as
appointed by the full Board to administer this Agreement.

 

(h)                           “Company” means Walter Energy, Inc., a Delaware
corporation, or any successor thereto as provided in Article 8 herein.

 

(i)                               “Constructive Termination” means the
Executive’s voluntary Separation from Service for Good Reason; provided that a
voluntary Separation from Service shall be a Constructive Termination only if
(x) Executive provides written notice of the facts or circumstances constituting
a Good Reason condition to the Company within 30 days after the initial
existence of the Good Reason condition, (y) the Company does not remedy the Good
Reason condition within 30 days after it receives such notice, and (z) the
voluntary Separation from Service occurs within 90 days after the initial
existence of the Good Reason condition. The foregoing definition of Constructive
Termination is intended to qualify for the safe harbor under Treasury Regulation
Section 1.409A-1(n)(2)(ii) for treating a voluntary separation from service as
an involuntary separation from service.

 

(j)                               “Disability” or “Disabled” means “Disability”
as defined in the Employment Letter Agreement.

 

(k)                            “Effective Date of Termination” means the date on
which a Qualifying Termination occurs, as provided in Section 2.2 herein, which
triggers the payment of Severance Benefits hereunder.

 

(l)                               “Employment Letter Agreement” means that
certain letter agreement, entered into on March 2, 2011, by and between the
Executive and the Company, as it may be amended from time to time.

 

(m)                         “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

(n)                           “Good Reason” means the occurrence of any of the
following conditions after a Change in Control of the Company (in each case
arising without the Executive’s consent):

 

(i)                           A material diminution of the Executive’s
authority, duties or responsibilities from those in effect as of ninety (90)
calendar days prior to the Change in Control;

 

3

--------------------------------------------------------------------------------


 

(ii)                        Any material adverse change in the Executive’s title
or to whom he reports, in each case from that in effect as of ninety (90)
calendar days prior to the Change in Control;

 

(iii)                     The Company requiring the Executive to be based at a
location in excess of fifty (50) miles from the location of the Executive’s
principal job location or office immediately prior to the Change in Control;
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s then present business travel obligations;

 

(iv)                    A material reduction by the Company of the Executive’s
Base Salary; or

 

(v)                       A material breach of this Agreement by the Company,
including Section 8.1.

 

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not, by itself, constitute consent to, or a waiver of rights with respect to,
any circumstance constituting Good Reason herein.

 

(o)                                 “Group” means “group,” as such term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act.

 

(p)                           “Involuntary Termination” means the Executive’s
involuntary Separation from Service within the meaning of Treasury Regulation
Section 1.409A-1(n)(1).

 

(q)                           “Normal Retirement Age” means the earliest normal
retirement age available under the established rules of the Company’s
tax-qualified retirement plans, as they may be amended from time to time, in
which the Executive is eligible to participate.

 

(r)                              “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

(s)                            “Person” means “person,” as such term is used for
purposes of Section 13(d) or 14(d) of the Exchange Act.

 

(t)                              “Qualifying Termination” means a Separation
from Service described in Section 2.2 herein, the occurrence of which triggers
the payment of Severance Benefits hereunder.

 

(u)                          “Separation from Service” means the Executive’s
“separation from service” from Executive’s employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulation Section 1.409A-1(h). For this purpose, Executive’s “employer” is the
Company and every entity or other person which collectively with the Company
constitutes a single “service recipient” (as that term is defined in Treasury
Regulation Section 1.409A-1(g)) as the result of the application of

 

4

--------------------------------------------------------------------------------


 

the rules of Treasury Regulation Section 1.409A-1(h)(3); provided that an 80%
standard (in lieu of the default 50% standard) shall be used for purposes of
determining the service recipient /employer for this purpose.

 

(v)                          “Specified Employee” means a “specified employee”
of the service recipient that includes the Company (as determined under Treasury
Regulation Section 1.409A-1(g))  within the meaning of
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation
Section 1.409A-1(i), as determined in accordance with the procedures adopted by
such service recipient that are then in effect, or, if no such procedures are
then in effect, in accordance with the default procedures set forth in Treasury
Regulation Section 1.409A-1(i).

 

(w)                         “Severance Benefits” mean the payment of severance
compensation as provided in Section 2.3 herein.

 

(x)                             “Subsidiary” means “subsidiary,” as defined in
Section 3 of the Exchange Act.

 

(y)                           “Target Bonus” means “Target Bonus” as defined in
the Employment Letter Agreement.

 

Article 2. Severance Benefits

2.1        Right to Severance Benefits. The Executive shall be entitled to
receive from the Company Severance Benefits, if there has been a Change in
Control of the Company and if, within twenty-four (24) calendar months
thereafter, the Executive experiences a Qualifying Termination.

 

The Executive shall not be entitled to receive Severance Benefits if he
experiences an Involuntary Termination for Cause, a Separation from Service by
reason of his death or Disability, a voluntary Separation from Service after
attaining his Normal Retirement Age, or a voluntary Separation from Service that
is not a Constructive Termination.

 

2.2        Qualifying Termination. The occurrence of any one of the following
events within twenty-four (24) calendar months after a Change in Control of the
Company shall trigger the payment of Severance Benefits to the Executive under
this Agreement:

 

(a)                            An Involuntary Termination without Cause; or

 

(b)                           A Constructive Termination.

 

For purposes of this Agreement, a Qualifying Termination shall not include a
Separation from Service by reason of the Executive’s death or Disability, a
voluntary Separation from Service after attaining his Normal Retirement Age, a
voluntary Separation from Service that is not a Constructive Termination, or an
Involuntary Termination for Cause.

 

2.3         Description of Severance Benefits. In the event the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 2.1 and
2.2 herein, subject to the Executive’s execution, delivery and non-revocation of
a waiver and release of claims in a form substantially similar to the form
attached hereto as Exhibit A on or prior to the 45th day following the Effective

 

5

--------------------------------------------------------------------------------


 

Date of Termination, the Company shall pay or provide, as the case may be, to
the Executive the following Severance Benefits:

 

(a)                            A lump-sum amount equal to the Executive’s
accrued but unpaid Base Salary, accrued but unused vacation pay and unreimbursed
business expenses (in accordance with the standard reimbursement policy
applicable to the Executive then in effect) earned by and owed to the Executive
through and including the Effective Date of Termination.

 

(b)                           A lump-sum amount equal to one and one-half (1.5)
multiplied by the sum of the following: (i) the higher of: (A) the Executive’s
Base Salary in effect upon the Effective Date of Termination, or (B) the
Executive’s Base Salary in effect on the date of the Change in Control; and
(ii) the average of the actual annual bonus earned (whether or not deferred) by
the Executive under the Company’s Executive Incentive Plan (or successor annual
bonus plan) (“EIP”) (excluding any special bonus payments) in respect of the
three (3) years preceding the year in which the Executive’s Effective Date of
Termination occurs. If the Executive has less than three (3) years of annual
bonus participation preceding the year in which the Executive’s Effective Date
of Termination occurs, then the Executive’s Target Bonus for the bonus plan year
in which the Executive’s Effective Date of Termination occurs shall be used for
each year that the Executive did not participate in the EIP, up to a maximum of
three (3) years, to calculate the three (3) year average bonus payment.

 

(c)                            A lump-sum amount equal to one-half (.5)
multiplied by the sum of the following: (i) the higher of: (A) the Executive’s
Base Salary in effect upon the Effective Date of Termination, or (B) the
Executive’s Base Salary in effect on the date of the Change in Control; and
(ii) the average of the actual annual bonus earned (whether or not deferred) by
the Executive under the EIP (excluding any special bonus payments) in respect of
the three (3) years preceding the year in which the Executive’s Effective Date
of Termination occurs. If the Executive has less than three (3) years of annual
bonus participation preceding the year in which the Executive’s Effective Date
of Termination occurs, then the Executive’s Target Bonus for the bonus plan year
in which the Executive’s Effective Date of Termination occurs shall be used for
each year that the Executive did not participate in the EIP, up to a maximum of
three (3) years, to calculate the three (3) year average bonus payment.  Such
amount shall be in consideration for the Executive agreeing to the restrictive
covenants contained in Article 4.

 

(d)                           The Executive shall continue to be entitled to
receive payments or benefits under any annual bonus plan and/or long-term
incentive plans, whether cash-based or equity-based, or retirement plans and
insurance plans in which Executive is a participant, if any, in each case in
accordance with the terms and conditions of such plans.

 

(e)                            A pro-rata bonus under the EIP based on the
portion of the year actually worked up to the Effective Date of Termination and
computed based on actual annual

 

6

--------------------------------------------------------------------------------


 

performance.  Such pro-rata bonus shall be paid during the year following the
year that includes the Effective Date of Termination in accordance with the
terms of the EIP.

 

(f)                              Continuation for twenty-four (24) months of the
Executive’s medical insurance and life insurance coverage. These benefits shall
be provided by the Company to the Executive beginning immediately upon the
Effective Date of Termination. Such benefits shall be provided to the Executive
at the same coverage level and cost to the Executive as in effect immediately
prior to the Executive’s Effective Date of Termination.

 

To the extent permitted by law, the Executive shall qualify for COBRA health
care continuation coverage under Section 4980B of the Code or any replacement or
successor provision of United States tax law, beginning upon the expiration of
the aforementioned twenty-four (24) month period.

 

Notwithstanding the above, these medical and life insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Executive receives substantially similar benefits from a subsequent employer, as
determined solely by the Committee in good faith. For purposes of enforcing this
offset provision, the Executive shall send written notice of the terms and
conditions of any subsequent employment and the corresponding benefits earned
from such employment, and shall provide, or cause to provide, to the Company, in
writing, correct, complete, and timely information concerning the same to the
extent requested by the Company.

 

(g)                           For a period of up to twenty-four (24) months
following the Effective Date of Termination, the Executive shall be entitled, at
the expense of the Company, to receive standard outplacement services from a
nationally recognized outplacement firm of the Executive’s selection. However,
the Company’s total obligation shall not exceed thirty-five percent (35%) of the
Executive’s Base Salary in effect upon the Effective Date of Termination, and
such Company obligation shall end prior to the end of the twenty-four (24) month
period upon the Executive becoming employed by a subsequent employer.

 

2.4        Termination due to Disability. Following a Change in Control, if the
Executive experiences a Separation from Service due to Disability, the
Executive’s benefits shall be determined in accordance with the Company’s
retirement, insurance, and other applicable plans and programs then in effect.

 

2.5        Termination due to Retirement or Death. Following a Change in
Control, if the Executive experiences a Separation from Service by reason of a
voluntary Separation from Service after attaining his Normal Retirement Age, or
by reason of his death, the Executive’s benefits shall be determined in
accordance with the Company’s retirement, survivor’s benefits, insurance, and
other applicable plans and programs then in effect.

 

7

--------------------------------------------------------------------------------


 

2.6        Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive experiences (i) an Involuntary
Termination for Cause, or (ii) a voluntary Separation from Service that is not a
Constructive Termination, the Company shall pay the Executive his accrued but
unpaid Base Salary at the rate then in effect and accrued but unused vacation
pay. Further, the Executive shall continue to be entitled to receive payments or
benefits under any annual bonus plan and/or long-term incentive plans, whether
cash-based or equity-based, or retirement plans and insurance plans in which
Executive is a participant, if any, in each case in accordance with the terms
and conditions of such plans.

 

2.7        Notice of Termination. Any Involuntary Termination by the Company for
Cause or voluntary Separation from Service by the Executive that is not a
Constructive Termination shall be communicated by Notice of Termination to the
other party.

 

2.8        Limitation on Severance Benefits.

 

(a)                            Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive in connection with a Change in Control or the termination of
the Executive’s employment with the Company (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person affiliated with
the Company or such person) (all such payments and benefits being hereinafter
called “Total Payments”) would be an “excess parachute payment” pursuant to
Section 280G of the Code or any successor or substitute provision of the Code,
with the effect that the Executive would be liable for the payment of the excise
tax described in Section 4999 of the Code or any successor or substitute
provision of the Code, or any interest or penalties are incurred by the
Executive with respect to such Total Payments (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the cash payments provided in Section 2.3 herein shall
first be reduced, and the non-cash payments and benefits shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax.  Notwithstanding the foregoing, no payments or
benefits under this Agreement will be reduced unless: (i) the net amount of the
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments) is greater than
(ii) the excess of (A) the net amount of such Total Payments, without reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments), over (B) the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments.

 

(b)                           Subject to the provisions of Section 2.8(c) below,
all determinations required to be made under this Section 2.8, and the
assumptions to be utilized in arriving at such determinations shall be made by
the public accounting firm that serves the Company’s auditors (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business

 

8

--------------------------------------------------------------------------------


 

days of the receipt of notice from the Company or the Executive that there have
been Total Payments, or such earlier time as is requested by the Company.  In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Executive shall
designate another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall furnish the Executive
with a written opinion that failure to report the Excise Tax on the Executive’s
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive, except as provided in
Section 2.8(c) below.

 

(c)                            As a result of an uncertainty in the application
of Section 280G of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service
(“IRS”) or other agency may claim that an Excise Tax, or a greater Excise Tax,
is due, and thus the Company should have made a lesser amount of Total Payments
than that determined pursuant to Section 2.8(a) above.  The Executive shall
notify the Company in writing of any claim by the IRS or other agency that, if
successful, would require the Executive to pay an Excise Tax or an additional
Excise Tax.  If the IRS or other agency makes a claim that, if successful, could
require the Executive to pay an Excise Tax or an additional Excise Tax, the
Company shall reduce or further reduce the Executive’s payments and benefits in
accordance with this Section 2.8 to the amount necessary to eliminate such
Excise Tax or additional Excise Tax.  Any reduction will be made by the end of
the second calendar year following the Change in Control.

 

Article 3. Form and Timing of Severance Benefits

 

3.1        Form and Timing of Severance Benefits.

 

(a)                            The amount described in Section 2.3(a) herein
and, except as provided in Section 3.1(b) herein, the amounts described in
Sections 2.3(b) and 2.3(c) herein shall be paid in cash to the Executive in a
single lump sum on the 60th day following the Effective Date of Termination.

 

(b)                           Notwithstanding anything to the contrary in this
Agreement, if the Executive is a Specified Employee on the Effective Date of
Termination, to the extent that the Executive is entitled to receive any benefit
or payment under this Agreement that constitutes deferred compensation within
the meaning of Section 409A of the Code before the date that is six (6) months
after the Effective Date of Termination, such benefits or payments shall not be
provided or paid to the Executive on the date otherwise required to be provided
or paid. Instead, all such amounts shall be accumulated and paid in a single
lump sum to the Executive on the first business day after the date that is six
(6) months after the Effective Date of Termination (or, if earlier, within
fifteen (15) days following the Executive’s date of death). If the Executive is
required to pay for a benefit that is otherwise required to be provided

 

9

--------------------------------------------------------------------------------


 

by the Company under this Agreement by reason of this Section 3.1(b), the
Executive shall be entitled to reimbursement for such payments on the first
business day after the date that is six (6) months after the Effective Date of
Termination (or, if earlier, within fifteen (15) days following the Executive’s
date of death). All benefits or payments otherwise required to be provided or
paid on or after the date that is six (6) months after the Effective Date of
Termination shall not be affected by this Section 3.1(b) and shall be provided
or paid in accordance with the payment schedule applicable to such benefit or
payment under this Agreement.  Prior to the imposition of the six month delay as
set forth in this Section 3.1(b), it is intended that (i) each installment under
this Agreement be regarded as a separate “payment” for purposes of Section 409A
of the Code, and (ii) all benefits or payments provided under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulation
Section 1.409A-1(b)(4) (short-term deferral) or 1.409A-1(b)(9) (certain
separation pay plans). This Section 3.1(b) is intended to comply with the
requirements of Section 409A(a)(2)(B)(i) of the Code.

 

3.2        Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

 

3.3        Reimbursement and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, to the extent this Agreement provides for
reimbursements of expenses incurred by the Executive or in-kind benefits the
provision of which are not exempt from the requirements of Section 409A of the
Code, the following terms apply with respect to such reimbursements or benefits:
(1) the reimbursement of expenses or provision of in-kind benefits will be made
or provided only during the period of time specifically provided herein; (2) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year will not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (3) all
reimbursements will be made upon the Executive’s request in accordance with the
Company’s normal policies but no later than the last day of the calendar year
immediately following the calendar year in which the expense was incurred; and
(4) the right to the reimbursement or the in-kind benefit will not be subject to
liquidation or exchange for another benefit.

 

Article 4. Restrictive Covenants

 

In consideration of the Severance Benefits, the following shall apply:

 

(a)                            Noncompetition. During the term of employment and
for a period of twelve (12) months after the Executive’s employment terminates
for any reason, the Executive shall not: (i) directly or indirectly act in
concert or conspire with any person employed by the Company or any of its
subsidiaries in order to engage in or prepare to engage in or to have a
financial or other interest in any business or any activity which he knows (or
reasonably should have known) to be directly competitive with the business of
the Company and its subsidiaries as then being carried on; or (ii) serve as an
employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in,
any business or any activity which he knows (or reasonably should have known) to
be directly competitive with the business of the Company and its subsidiaries as
then being carried on (provided, however, that

 

10

--------------------------------------------------------------------------------


 

notwithstanding anything to the contrary contained in this Agreement, the
Executive may own up to two percent (2%) of the outstanding shares of the
capital stock of a company whose securities are registered under Section 12 of
the Exchange Act).

 

(b)                           Confidentiality. The Company has advised the
Executive and the Executive acknowledges that it is the policy of the Company to
maintain as secret and confidential all Protected Information (as defined
below), and that Protected Information has been and will be developed at
substantial cost and effort to the Company. All Protected Information shall
remain confidential permanently and the Executive shall not at any time,
directly or indirectly, divulge, furnish, or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the Executive’s employment with the Company),
nor use in any manner, either during the term of employment or after
termination, at any time, for any reason, any Protected Information, or cause
any such information of the Company or any of its subsidiaries to enter the
public domain.

 

For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company and its
subsidiaries, and any other information of the Company, including, but not
limited to, customer lists (including potential customers), sources of supply,
processes, plans, materials, pricing information, internal memoranda, marketing
plans, internal policies, and products and services which may be developed from
time to time by the Company and its subsidiaries and their respective agents or
employees, including the Executive; provided, however, that information that is
in the public domain (other than as a result of a breach of this Agreement),
approved for release by the Company or lawfully obtained from third parties who
are not bound by a confidentiality agreement with the Company, is not Protected
Information.

 

(c)                            Nonsolicitation. During the term of employment
and for a period of twelve (12) months after the Executive’s employment
terminates for any reason, the Executive shall not employ or retain or solicit
for employment or arrange to have any other person, firm, or other entity employ
or retain or solicit for employment or otherwise participate in the employment
or retention of any person who is an employee or consultant of the Company or
any of its subsidiaries.

 

(d)                           Cooperation. The Executive agrees to cooperate
with the Company and its attorneys in connection with any and all lawsuits,
claims, investigations, or similar proceedings that have been or could be
asserted at any time arising out of or related in any way to the Executive’s
employment by the Company or any of its subsidiaries.

 

(e)                            Nondisparagement. At all times, the Executive
agrees not to disparage the Company or any of its subsidiaries or otherwise make
comments harmful to the Company’s reputation.

 

Article 5. Claw-Back

 

5.1        Claw-Backs.  If any of the Company’s financial statements are
required to be restated due to errors, omissions, fraud, or misconduct, the
Committee may, in its sole discretion but acting in

 

11

--------------------------------------------------------------------------------


 

good faith, direct that the Company recover all or a portion of the Severance
Benefits under this Agreement from the Executive with respect to any fiscal year
in which the Company’s financial statements are restated to reflect adverse
results from those previously released financial statements, as a consequence of
errors, omissions, fraud, or misconduct.  For purposes of this Section 5.1,
errors, omissions, fraud, or misconduct may include and is not limited to
circumstances where the Company has been required to prepare an accounting
restatement due to material noncompliance with any financial reporting
requirement, as enforced by the Securities and Exchange Commission, and the
Committee has determined in its sole discretion that the Executive had knowledge
of the material noncompliance or the circumstances that gave rise to such
noncompliance and failed to take reasonable steps to bring it to the attention
of the appropriate individuals within the Company, or the Executive personally
and knowingly engaged in practices which materially contributed to the
circumstances that enabled a material noncompliance to occur.

 

Article 6. The Company’s Payment Obligation

 

6.1        Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and, except as expressly
provided for in Section 5.1, the Company shall not seek to recover all or any
part of such payment from the Executive or from whomsoever may be entitled
thereto, for any reasons whatsoever.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections 2.3(f) and 2.3(g) herein.

 

6.2        Contractual Rights to Benefits. This Agreement establishes and vests
in the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

 

Article 7. Legal Remedies

 

7.1          Dispute Resolution. The Executive shall have the right and option
to elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the laws
then in effect and under the administration of the American Arbitration
Association.  The Executive shall be entitled to reimbursement by the Company of
all reasonable legal fees incurred by the Executive in connection with any such
litigation or arbitration, so long as the Executive prevails on any material
issues.

 

12

--------------------------------------------------------------------------------


 

Article 8. Successors

 

8.1        Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or
substantially all the assets of the Company by agreement, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.

 

8.2        Assignment by the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to him hereunder had he continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, or other designee, or if there is
no such designee, to the Executive’s estate.

 

Article 9. Miscellaneous

 

9.1        Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the termination of the Executive’s
employment and the consequences thereof (including, without limitation,
severance, benefits and other programs maintained by the Company).

 

9.2        Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.

 

9.3        Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

 

9.4        Conflicting Agreements. The Executive hereby represents and warrants
to the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of, any other employment or other agreement
to which he is a party, except to the extent any such conflict, breach, or
violation under any such agreement has been disclosed to the Board in writing in
advance of the signing of this Agreement.

 

9.5        Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

 

13

--------------------------------------------------------------------------------


 

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

 

9.6        Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.

 

9.7        Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on this 1st day of
March, 2011.

 

ATTEST

Walter Energy, Inc.

 

 

 

 

By:

/s/ Catherine C. Bona

 

By:

/s/ Michael T. Tokarz

Corporate Secretary

Title:

Michael T. Tokarz

 

Chairman of the Board of Directors

 

 

 

 

 

/s/ Keith Calder

 

Keith Calder

 

March 2, 2011

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAIVER AND GENERAL RELEASE OF CLAIMS

 

This Waiver and General Release of Claims (“Waiver”) is entered into with
respect to the mutual promises and the payments, rights and benefits provided
under that certain Executive Change-in-Control Severance Agreement, adopted on
March 2, 2011, by and between Walter Energy, Inc. (“Employer”) and Keith Calder
(“Employee”) (the “CIC Agreement”).

 

1.             Employee separated his employment with Employer on
                        , 20    .

 

2.             In consideration for the payments, rights and benefits provided
under the CIC Agreement, on behalf of himself, his heirs, executors,
administrators, and assigns, Employee, to the fullest extent permitted by law,
forever releases and discharges Employer and all of its affiliated or related
entities, their parent, successors, assigns, officers, directors, agents, and
employees from all claims, known or unknown, of any kind which Employee may have
relating to Employer (in its capacities as Employee’s former employer or
otherwise), and the other released parties referred to above and which exist or
are based on occurrences which have occurred on or prior to the date of
execution by Employee of this Waiver.  This release includes, but is not limited
to, all liabilities relating to employment and separation from employment, and
for the payment of earnings, bonuses, severance pay, salary, relocation
benefits, accruals under any vacation, sick leave, or holiday plans, any
employee benefits, any charge, claim or lawsuit under any federal, state, or
local law, including but not limited to, claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000(e) et seq., as amended, (specifically, but
without limitation, by the Pregnancy Discrimination Act), the Civil Rights Act
of 1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act,
as amended by the Older Workers’ Benefit Protection Act, 29 U.S.C. §621 et seq.,
the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Fair Labor
Standards Act, 29 U.S.C. §201 et seq., the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et seq., the Employee Retirement Income Security Act, 29 U.S.C.
§1001 et seq., the Occupational Safety and Health Act, as amended, 29 U.S.C.
§651, et seq., the National Labor Relations Act, as amended, 29 U.S.C. §141, et
seq., the Immigration Reform Control Act, as amended, 29 U.S.C. §1801, et seq.,
and any tort, contract, and quasi-contract or other common law claims,
including, but not limited to, claims for wrongful termination, discrimination,
harassment, retaliation, negligent or intentional infliction of emotional
distress, negligent hiring, negligent supervision, negligence, invasion of
privacy, defamation, slander, assault, battery, misrepresentation, or
conspiracy.

 

3.             Employee represents that he has not filed any charges, including,
but not limited to, charges against Employer with the Equal Employment
Opportunity Commission (“EEOC”), suits, claims or complaints against Employer or
the other released parties referred to above.  This Waiver forever bars all
actions, claims and suits which arose or might arise in the future from any
occurrences arising prior to the date of this Waiver and authorizes any court or
administrative agency to dismiss any claim filed by Employee with prejudice.  If
any administrative agency files any charge, claim or suit on Employee’s behalf,
Employee agrees to waive all rights to recovery of any equitable or monetary
relief and attorneys’ fees.

 

4.             Except as required by law, and unless and until this Waiver is
disclosed by Employer or any of its affiliates as may be required by law, the
parties to this Waiver agree that

 

1

--------------------------------------------------------------------------------


 

the existence and terms of this Waiver will remain confidential; provided that
Employee may reveal the terms of the Waiver to his legal, tax and financial
advisors, and immediate family, in deciding whether to execute this Waiver, so
long as Employee advises each such person that they must keep its terms
confidential on the same basis as is required of Employee.

 

5.             Employee acknowledges that during the course of his employment,
he has had access to Employer’s confidential information.  Employee agrees not
to use or disclose to any person or entity, at any time, any confidential
information of Employer without first obtaining Employer’s written consent.  The
term “confidential information” means any information not generally known which
concerns Employer’s business or proposed future business and which gives or is
intended to give Employer an advantage over its competitors who do not have the
information.  Employee agrees that he is required to return all severance
payments provided under the CIC Agreement if he fails to maintain the
confidentiality of the proprietary information of Employer.  This amount shall
serve as liquidated damages for the failure to maintain the confidentiality of
the proprietary information and not as a penalty, and has been agreed to as a
fair approximation of the damages likely to result from Employee’s failure to
act properly with respect to the confidential information, and shall not release
Employee from the effect of this Waiver.

 

6.             This Waiver shall not in any way be construed as an admission by
Employer that it has acted wrongfully with respect to Employee or that Employee
has any rights whatsoever against Employer or the other released parties set
forth in paragraph 2 above.

 

7.             Employee specifically acknowledges the following:

 

a.             That Employee does not release or waive any right or claim that
he may have which arises after the date of this Waiver.

 

b.             That he is releasing, among other rights, all claims and rights
under the Age Discrimination in Employment Act (“ADEA”) and the Older Workers’
Benefit Protection Act (“OWBPA”), 29 U.S.C. §621, et seq.

 

c.             That he possesses sufficient education and experience to fully
understand the terms of this Waiver as it had been written, the legal and
binding effect of the Waiver, and the exchange of benefits and promises herein.

 

d.             That he understands and agrees that Employer’s obligations to
perform under the CIC Agreement is conditioned upon Employee’s performance of
all agreements, releases and covenants to Employer.

 

e.             That he has forty-five (45) days to consider this Waiver.

 

f.              That he has seven (7) days to revoke this Waiver after
acceptance.  A revocation must be in writing stating: “I hereby revoke the
Waiver and General Release of Claims I executed on [insert date]” and postmarked
via certified mail within such seven (7) day period to Walter Energy, Inc.
attention Jim Skomp c/o Human

 

2

--------------------------------------------------------------------------------


 

Resources, Post Office Box 361370, Birmingham, Alabama 35236-1370.  This Waiver
shall not become enforceable until the revocation period has expired.  If the
last day of the revocation period is a Saturday, Sunday or legal holiday in
Alabama, then the revocation period (and the deadline for the postmarking of the
revocation letter) shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

 

g.             That he has read this Waiver fully and completely and he
understands its significance.

 

h.             That he enters into this Waiver knowingly and voluntarily and on
his own free will and choice.

 

i.              That he has been encouraged and given significant opportunity to
consult with an attorney of his choice.

 

j.              That he acknowledges receipt of the information disclosure
required by the OWBPA to accompany this Waiver.

 

8.             Employer and Employee agree that in the event it becomes
necessary to enforce any provision of this Waiver, the prevailing party to such
action, including appeals, shall be entitled to all their costs and attorneys’
fees.

 

9.             This Waiver shall be binding upon Employee and upon Employee’s
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employer and the other released parties and their
successors and assigns.

 

10.           Employee represents that no inducements, statements or
representations have been made that are not set out in this Waiver or the CIC
Agreement and that Employee does not rely on any inducements, statements or
representations not set forth herein or therein.

 

11.           Employee acknowledges that any and all prior understandings and
agreements between the parties to this Waiver with respect to the subject matter
of this Waiver are merged into this Waiver, which fully and completely expresses
the entire Waiver and understanding of the parties to this Waiver with respect
to the subject matter hereof.  This Waiver may not be orally amended, modified
or changed and may be amended, modified or changed only by written instrument or
instruments executed by duly authorized officers or other representatives of the
parties to this Waiver.

 

12.           This Waiver shall in all respects be interpreted, enforced and
governed under the laws of the State of Delaware.  The language of all parts of
this Waiver shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties to this Waiver.

 

13.           Should any provision of this Waiver be declared or be determined
by any Court to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected

 

3

--------------------------------------------------------------------------------


 

thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Waiver.

 

PLEASE READ CAREFULLY.  THIS WAIVER INCLUDES

A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

 

Name Printed:

 

 

 

Date:

 

 

 

Date hand delivered to Employee:                           ,           .

 

45-day period to consider this Waiver ends:                               ,
        .

 

4

--------------------------------------------------------------------------------